              Case 2:20-cr-00106-DB Document 1 Filed 02/27/20 Page 1 of 6




JOHN W. HUBER, United States Attorney (#7226)
JACOB J. STRAIN, Assistant United States Attorney (#12680)      Z!llQ FEB 2·1 p t~ 30
SETH A. NIELSEN, Special Assistant United States Attorney (#13823)                       .... ,,.
                                                                            ~·:ft'"-~r;-~f·•,_..,....

Attorneys for the United States of Ameri9a                         ~- 1 :~, i 1\1l, i Ur-- UT
111 South Main Street, Ste. 1800 •Salt Lake City, Utah 84111
Telephone: (801) 524-5682                                                       , ;-:;:-;-:1;--:_:-_


                          IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                                               INDICTMENT

                        Plaintiff,                        Counts 1-4: 18 U.S.C. § 1347 (Health
                                                          Care Fraud)
        vs.
                                                          Count 5: 18 U.S.C. § 1028A (Aggravated
JAMES VAUGHN AMMON a/k/a                                  Identity Theft)
JAMES VAUGHN SOTO,

                        Defendant.                       Case: 2:20-cr-00106
                                                         Assigned To: Sam, David
                                                         Assign. Date: 2/27/2020
        The Grand Jury alleges:                          Description:

                                        I. BACKGROUND

        At all times relevant to this Indictment:

                                     Defendant and his Company

        1.       Defendant JAMES VAUGHN AMMON a/Ida JAMES VAUGI-IN SOTO

("AMMON") was a resident of Salt Lake County, Utah.

        2.       ECO APOTHECARY LLC ("Eco Apothecary") and ECO PHARMACY LLC

("Eco Pharmacy") were registered as a limited liability corporations with the State of Utah with

business addresses in South Jordan, Utah.

        3.       Eco Apothecary and Eco Pharmacy's primary business was providing prescription

drugs to patients in need of medical care.
              Case 2:20-cr-00106-DB Document 1 Filed 02/27/20 Page 2 of 6




       4.        Defendant AMMON managed, controlled, and operated all aspects of Eco

Apothecary and Eco Pharmacy from December 2016 to February 26, 2020.

                                     The Medicare Program

       5.        Medicare was a health care benefit program, as defined in Title 18, United States

Code, Section 24, which was designed to provide medical services, medical equipment and

supplies to the elderly, blind and disabled beneficiaries pursuant to the Social Security Act (Title

42, United States Code, Section 301, et seq.). The Medicare program was and is administered by

the United States Department of Health and Human Services ("HHS"), through its agency, the

Centers for Medicare and Medicaid Services ("CMS"), formerly known as the Health Care

Financing Administration ("HCF A").

       6.        HHS was and is a Department of the United States with responsibilities pursuant to

federal law for the funding, administration and supervision of certain health care benefit programs,

including the Medicare program.

       7.        The Medicare program included coverage under four primary components, hospital

insurance ("Part A"), medical insurance ("Part B"), advantage plans ("Part C"), and prescription

drug benefits ("Part D").

       8.        Part D of the Medicare Program covered the cost of prescription drugs, including

those at issue in this Indictment.

       9.        Eco Apothecary and Eco Pharmacy were enrolled as pharmaceutical providers with

Medicaid and Medicare Part D Plan Sponsors. An enrolled provider is permitted to submit claims

to a Medicaid and a Medicare Part D Plan Sponsor for payment.

        10.      To receive reimbursement for a covered service from a Medicaid and a Medicare

Part D Plan Sponsor, Eco Apothecary and Eco Pharmacy were required to submit a claim, either
                                              Page 2 of6
              Case 2:20-cr-00106-DB Document 1 Filed 02/27/20 Page 3 of 6




electronically or using a form, containing the required information appropriately identifying the

patient and services rendered.

                                            Counts 1-4
                                         18 U.S.C." § 1347
                                       (Health Care Fraud)

       11.       All of the factual allegations set forth in this Indictment are incorporated by

reference and realleged as though fully set forth herein.

                      II. THE SCHEME AND ARTIFICE TO DEFRAUD

       12.       Beginning in and around early 2016 and continuing to and around February 26,

2020, within the Central Division of the District of Utah and elsewhere,

                                 JAMES VAUGHN AMMON a/k/a
                                   JAMES VAUGHN SOTO,

defendant herein, knowingly and willfi1lly executed, and attempted to execute, a scheme and

artifice to defraud a health care benefit program affecting commerce (to wit: Medicare and

Medicaid) and to obtain by means of false and fraudulent pretenses, representations, and promises,

money and property owned by, and under the custody or control of, said health care benefit

program in connection with the delivery of and payment for health care benefits, items, and

services.

               III. OBJECT OF THE SCHEME AND ARTIFICE TO DEFRAUD

        13.      It was the object of the scheme and artifice to defraud for defendant AMMON to

unlawfully enrich himself by, among other things, submitting and causing the submission of false

and fraudulent claims to Medicare and Medicaid and concealing and causing the concealment of

the submission of false and fraudulent claims to Medicare and Medicaid.



                                             Page 3 of6
             Case 2:20-cr-00106-DB Document 1 Filed 02/27/20 Page 4 of 6




   IV. MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

       14.      In execution and furtherance of the scheme and artifice to defraud, defendant

AMMON did the following:

                a. Filed Medicaid and Medicare claims for drugs not dispensed to patients;

                b. Filed Medicaid and Medicare claims for larger quantities of drugs than were
                   actually dispensed;

                c. Filed Medicaid and Medicare claims for dispensing drugs even though he did
                   not have a valid prescription from a physician; and

                d. Fabricated and forged pharmacy licensing documents from the State of Utah.

       15.      On or about the date listed in each count below, in the Central Division of the

District of Utah and elsewhere,

                                  JAMES VAUGHN AMMON a/k/a
                                    JAMES VAUGHN SOTO,

defendant herein, in connection with the delivery of and payment for health care benefits, items,

and services, did knowingly and willfully execute and attempt to execute a scheme and artifice to

defraud a health care benefit program affecting commerce (to wit: Medicare and Medicaid) and

to obtain, by means of materially false and fraudulent pretenses, representations, and promises;

money and property owned by and under the custody and control of said health care benefit

program, and did willfully cause said scheme, in instances including but not limited to each

representative count below:

    Counts          Date of                         Form of Communication
                  Submission
                  (on or about)
       1           04/28/2017      Electronic claim submission to Medicare to cover "Insulin
                                   Lispro Soln Pen-injector 100 Unit/ML (1 Unit Dial)" on behalf
                                   of patient J.S.
       2           09/07/2019      Electronic claim submission to Medicaid to cover
                                   "CINACALCET 60MG" on behalf of patient A.W.
                                             Page 4 of6
             Case 2:20-cr-00106-DB Document 1 Filed 02/27/20 Page 5 of 6




       3           12/17/2019     Electronic claim submission to Medicare to cover "LANTUS
                                  SO LOSTAR" on behalf of patient H.A.
       4           12/18/2019     Electronic claim submission to Medicare to cover
                                  "BASAGLAR INJ 1OOUNIT" on behalf of patient S. W.

All in violation of 18 U.S.C. § 1347.

                                            Count 5
                                       18 U.S.C. § 1028A
                                   (Aggravated Identity Theft)

       16.       All of the factual allegations set forth in this Indictment are incorporated by

reference and realleged as though fully set forth herein.

       17.       In and around November 27, 2019, in the Central Division of the District of Utah

and elsewhere,

                                JAMES VAUGHN AMMON a/lda
                                  JAMES VAUGHN SOTO,

defendant herein knowingly attempted to and did, without lawful authority, transfer, possess and

use a means of identification of another person, and did cause the same, to wit, the name and

signature of "F .L." which are associated with an actual person, which defendant fraudulently used

to make it appear that Eco Pharmacy had an active license with the State of Utah; during and in

relation to a felony violation, to wit, Health Care Fraud in violation of 18 U.S.C. § 1347.

All in violation of 18 U.S.C. § 1028A(a)(l).

                        NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 18 U.S.C. § 982(a)(7), upon conviction of any offense violating 18 U.S.C. §

1341, the defendants shall forfeit to the United States of America property, real or personal, that

constitutes or is derived, directly or indirectly, from gross proceeds traceable to the scheme to


                                               Page 5 of6
            Case 2:20-cr-00106-DB Document 1 Filed 02/27/20 Page 6 of 6




defraud. The property to be forfeited includes, but is not limited to:

       •    A money judgment equal to the value of any property not available for forfeiture as a
                                                                                               I

            result of any act or omission of the defendant(s) for one or more of the reasons listed

            in 21 U.S.C. § 853(p).

        •   Substitute property as allowed by 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p).


                                              A TRUE BILL:



                                              FORBPERS1N 0         THE GRAND JURY

JOHN W. HUBER




Assistant United States Attorneys




                                              Page 6 of6
